PER CURIAM.
Considering the record, the report and recommendations of the Disciplinary Board, and the briefs and arguments of Disciplinary Counsel and the respondent attorney;
IT IS ORDERED, ADJUDGED AND DECREED that:
(1) The respondent, Archie L. Jefferson, be and he is hereby suspended from the practice of law for a period of two and one-half years effective from December 14, 1990, the date of his interim suspension in this case.
(2) Respondent make restitution in the amount of $9,169.01 to the First National Bank of Commerce in New Orleans.
(3) Respondent pay all costs of these proceedings.
(4) Respondent is immediately eligible to petition for reinstatement pursuant to Rule 19, § 24. In making its report and recommendations to this court on any petition for reinstatement, the Disciplinary Board should consider and determine (1) whether respondent has met the criteria of § 24(E), and particularly § 24(E)(3)(a), (b) and (c), and (2) whether conditions should be imposed on reinstatement pursuant to § 24(J).
SUSPENSION ORDERED.
ORTIQUE, J., not on panel.